   B1040(FORM 1040)(12/15)

           ADVERSARY PROCEEDING COVER SHEET                                                     ADVERSARY PROCEEDING NUMBER
                                                                                                (Court Use Only)
                                (Instructions on Reverse)

PLAINTIFFS                                                                       DEFENDANTS
Peter Pirouzkar                                                                  Jamshid Daryanabard


 ATTORNEYS (Firm Name, Address, and Telephone No.)                               ATTORNEYS (If Known)
The Law Offices of Geoff Wiggs                                                   David A. Boone
1900 S. Norfolk St. Suite # 350
San Mateo, California 94403                                                      1611 TheAlameda
(650)577-5952                                                                    San Jose, CA 95126

PARTY (Check One Box Only)                                                       PARTY (CheckOne Box Only)
EDbebtor                  [gJJ.S. Trustee/Bankruptcy Admin                       JLjDebtor           [~d U.S. Trustee/Bankruptcy Admin
ISreditor                 [□"Other                                                 jCreditor               Other
ElTrustee                                                                        □ [Trustee
 CAUSE OF ACnON (WRITE A BRIEF STATEMEhTF OF CAUSE OF ACTION, INCLUDING ALL US. STATUTES INNOLVED)
Non-dlschargeabllity pursuant to 11 USC sections 523(a)(2) for fraud and financial elder abuse.



                                                                      NATURE OF SUIT
          (Number t^ to five (5) boxes startingwith lead cause of action as 1, first alternative cause as 2, second alternative cause as 3, etc.)

       hKBi* /uui(i; -Kecoveiy ot ivioney/fropeny                                 bUBP 7UUl(b) -Urscbargeabrlrty (contrnued)
 □     l 1-Recovery of money/property - §542 turnover of property                 □ 61-Dischargeability - §523(aXS), domestic support
 □     12-Recovery ofmoney/property - §547 prefirence                             □ 68-Dischaigeability - §523(aX6), will fill and malicious injury
 (Zl   13-Recovery of money/property -§548 fiaudulent transfer                    (Zl 63-Dischargeability - §523(aX8), student loan
 n     I4-Recovety of money/property - other                                      O 64-Dischaigeability - §523(aXlS), divorce or separation obligation
                                                                                          (other tto domestic support)
       FRBP 7001(2) - Validity, Priority or Ex tent of Lien
                                                                                  □ 65-Dischargeabiiity - other
 □ 21-Valtdtty, priority or extent of lien or other interest in property
                                                                                  FRBP 7001(7) - Injunctive Relief
       FRBP 7001(3) - Approval of Sale of Property
                                                                                  □ 71-lnJunctive relief -impositionofst^
 n 31-Approval of sale of property of estate and of a co-owner - §363(h)          Q 72-lnjunctive relief-other
       FRBP 7001(4) - Objection/Revocation of Discharge
                                                                                  FRBP 7001(8) Subordination of Claim or Interest
 IZl 41-Objection/revocation ofdischarge - §727(c),(d),(e)                        (Zl 81 -Subordination of claim or interest
       FRBP 7001(5) - Revocation of Confirmation
                                                                                  FRBP 7001(9) Declar:atory Judgment
 Q 51-Revocation of confirmation
                                                                                  □ 91-Declaratory Judgment
       FRBP 7001(6) - Dischargeability
                                                                                  FRBP 7001(10) Determination of Removed Action
 IZl 66-Dischaigeability - §523(aXl),(14),(14A) priority tax claims
                                                                                  Q 01-Determination of removed claim or cause
 fl 62-DischaTgeabitity - §523(aX2), felse pretenses, felse representation,
           actual fraud                                                           Other

 fl 67-Disdiargeability - §523(aX4), ffaud as fiduciary, embezzlement, larceny    Q SS-SlPACase- 15 U.S.C. §§78aaae/.se9.
                           (continued next column)                                □ 02-Other (e.g. other actions that would have been brought in state court
                                                                                           if unrelated to bankruptcy case)
 I (Uieckif this case involves a substantive issueofstate law                     □ Check if this is asseitedto be a class action under FRCP23
 □ Oieckif a jury trial is demanded in complaint                                  Demand $300,000.00
 Other Relief Sought




       Case: 20-05002                  Doc# 2           Filed: 01/24/20          Entered: 01/24/20 13:55:22                       Page 1 of 2
  B1040(FORM 1040)(12/15)

                     BANKRUPTCY CASEIN WfflCH THIS ADVERSARY PROCEEDING ARISES
NAMEOF DEBTOR                                                        BANKRUPTCY CASE NO.
Jamshld Daryanabard                                                 19-52067
DISTRICT IN WHICH CASE IS PENDING                                    DIVISION OFFICE                  NAMEOF JUDGE
Northern District                                                   San Jose                         Stephen L. Johnson
                                     RELATED ADVERSARY PROCEEDING (IF ANY)
PLAINTIFF                                            DEFENDANT                                        ADVERSARY
                                                                                                      PROCEEDING NO.


DISTRICT IN WHICHADVERSARY IS PENDING                                DIVISION OFFICE                  NAMEOF JUDGE


SIGNATURE OF ATTORNEY(OR PLAINTIFF)



/s/ Geoffrey E. Wiggs
Geoffrey E. Wiggs
DATE                                                                 PRINT NAMEOF ATTORNEY(OR PLAINTIFF)
01/24/2020                                                          Geoffrey E. Wiggs



                                                        INSTRUCTIONS

           The filing ofa banlotiptey case creates an "estate"underthejurisdictionofthe bankruptcy court which consists of
  all ofthe property ofthe debtor,wherever that property is located.Because the bankruptcy estate is so extensive andthe
  jurisdiction ofthe court so broad,there may be lawsuits overthe property orproperty rights ofthe estate.ThCTe also may be
  lawsuits concOTiing the debtor's discharge.Ifsuch a lawsuit is filed in a bankruptcy court,it is called an adversaiy
  proceeding.

          A party filing an adversary proceeding must alsomust complete and file Form 1040, the Adversary Proceeding
  Cover Sheet,unless theparty files the adversaiy proceeding electronically through thecourt's Case Management/Electronic
  Case Filing systmi(CM/ECF).(CM/ECF captures the information on Form 1040 as part ofthe filing process.)When
  completed,the coversheetsummarizes basic information on the adversary proceeding.The clerk ofcourt nee^the
  information to process the adversary proceeding and prepare required statistical reports on court activity.

           The coversheetand the information contained on it do not replace orsupplement the filing and service ofpleadhgs
  or otherpapersas required by law,the Bankruptcy Rules,orthe localrules ofcourt.The coversheet,which is largely self-
  ejqDlanatory,must be completed bythe plaintiffs attomey(or by the plaintiffifthe plaintiffis not represented by an
  attomey).A separate coversheetmust be submitted to the cleric foreach conplaint filed.

  Plaintiffs and Defendants.Qve the names ofthe plaintiffe and defoidants exactly as they appear on the conplaint.

  Attorneys.Give the names and addresses ofthe attorneys,ifknown.

  Party. Check the most appropriate boxin the first column forthe plaintiffs and the second column forthe defendants.

  Demand. Enterthe dollaramount being demanded in the complaint.

  Signature.This coversheet must be signed by the attomey ofrecord in the boxon the second page ofthe form.Ifthe
  plaintiffis represented by a law firm, a member ofthe firm must sign.Iftheplaintiffis pro se,thatis,notrepresaitedby an
  attomey,the plaintiffmust sign.




    Case: 20-05002           Doc# 2        Filed: 01/24/20         Entered: 01/24/20 13:55:22                   Page 2 of 2
